               Case 2:19-cv-02153-APG-VCF Document 28 Filed 12/02/20 Page 1 of 4


 1   AARON D. FORD
      Attorney General
 2   Jaimie Stilz (Bar No. 13772)
      Deputy Attorney General
 3   State of Nevada
     Office of the Attorney General
 4   555 E. Washington Ave., Ste. 3900
     Las Vegas, Nevada 89101-1068
 5   (702) 486-3130 (phone)
     (702) 486-2377 (fax)
 6   JStilz@ag.nv.gov
     Attorneys for Respondents
 7

 8                                   UNITED STATES DISTRICT COURT
 9                                             DISTRICT OF NEVADA
10       DANIEL ROBBINS,                                   Case No. 2:19-cv-02153-APG-VCF
11
                               Petitioner,
                                                                    UNOPPOSED MOTION FOR
12                                                               ENLARGEMENT OF TIME TO FILE
         vs.                                                      RESPONSE TO FIRST AMENDED
13                                                               PETITION FOR WRIT OF HABEAS
         JERRY HOWELL, et al.,                                        CORPUS (ECF NO. 20)
14
                               Respondent(s).                             (THIRD REQUEST)
15

16             Respondents move this Court for an enlargement of time of 30 days from the current due date of
17   December 2, 2020, up to and including January 4, 2020 1, in which to file their Response to the First
18   Amended Petition for Writ of Habeas Corpus (ECF No. 20). This Motion is made pursuant to Fed. R.Civ.
19   P. 6(b) and Rule 6-1 of the Local Rules of Practice and is based upon the attached declaration of counsel.
20             This is the third enlargement of time sought by Respondents, and the request is brought in good
21   faith and not for the purpose of delay.
22             DATED: December 1, 2020.
23                                                         Submitted by:
24                                                         AARON D. FORD
                                                           Attorney General
25
                                                           By:      /s/ Jaimie Stilz
26                                                               Jaimie Stilz (Bar. No. 13772)
                                                                 Deputy Attorney General
27
     1
      30 days from December 2, 2020 is a holiday – January 1, 2021. Since due dates falling on holidays are
28   moved to the following business day, the Response date would be moved to Monday, January 4.


                                                     Page 1 of 4
           Case 2:19-cv-02153-APG-VCF Document 28 Filed 12/02/20 Page 2 of 4


 1                                   DECLARATION OF JAIMIE STILZ

 2   STATE OF NEVADA )
                      ) ss:
 3   COUNTY OF CLARK )
 4          I, JAIMIE STILZ, being first duly sworn under oath, depose and state as follows:

 5          1.      I am an attorney licensed to practice law in all courts within the State of Nevada, and am

 6   employed as a Deputy Attorney General in the Office of the Nevada Attorney General. I am assigned to

 7   represent Respondents in Daniel Robbins v. Jerry Howell, et al., Case No. 2:19-cv-02153-APG-VCF, and

 8   as such, have personal knowledge of the matters contained herein.

 9          2.      This is my third request for an extension to file the Response to Petitioner’s First Amended

10   Petition for Writ of Habeas Corpus (ECF No. 20), and the instant Motion is made in good faith and not

11   for the purpose of delay.

12          3.      The Response to the First Amended Petition for Writ of Habeas Corpus (ECF No. 20) is

13   currently due on December 2, 2020.

14          4.      I am unable with due diligence to timely complete the Response herein. My office is still

15   contending with the technological difficulties and issues ensuing from the COVID-19 pandemic,

16   including still working from home as a result of the significant number of cases which are now once more

17   on the rise again. Additionally, I am still attempting to manage severe on-going medical issues. I have

18   been diligently striving to resolve and/or work around these issues but they have significantly impacted

19   my ability to complete the Response in a timely fashion, thus necessitating an extension.

20          5.      In seeking this extension, I am taking into consideration additional obligations and

21   deadlines for both myself and my supervising senior colleague.

22          6.      I have spoken to counsel for Robbins, and she does not oppose this request.

23          7.      Based on the foregoing, I respectfully request an enlargement of time of 30 days, up to

24   and including January 4, 2020, to file the Response to the First Amended Petition for Writ of Habeas

25   Corpus (ECF No. 20).

26   ...

27   ...

28   ...



                                                    Page 2 of 4
         Case 2:19-cv-02153-APG-VCF Document 28 Filed 12/02/20 Page 3 of 4


 1       I declare under penalty of perjury that the foregoing is true and correct.

 2       Executed on this 1st day of December, 2020.

 3                                                      /s/ Jaimie Stilz
                                                       Jaimie Stilz (Bar No. 13772)
 4                                                     Deputy Attorney General
 5
     IT IS SO ORDERED:
 6
             December 2, 2020
     Dated:__________________
 7

 8                                                      ________________________
                                                        ANDREW P. GORDON
 9                                                      UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28



                                                 Page 3 of 4
           Case 2:19-cv-02153-APG-VCF Document 28 Filed 12/02/20 Page 4 of 4


 1                                     CERTIFICATE OF SERVICE

 2          I hereby certify that I am an employee of the Office of the Nevada Attorney General and that on

 3   this 2nd day of December, 2020, I served a copy of the foregoing Unopposed Motion For Enlargement

 4   Of Time To File Response To First Amended Petition For Writ Of Habeas Corpus (ECF No. 20) (Third

 5   Request), by U.S. District Court CM/ECF electronic filing, to:

 6          Lisa A. Rasmussen, Esq.
            THE LAW OFFICES OF KRISTINA
 7
            WILDEVELD & ASSOCIATES
 8          550 E. Charleston Blvd., Suite A
            Las Vegas, NV 89104
 9          Lisa@VeldLaw.com

10
                                                       /s/ C. Martinez
11                                               An employee of the Office of the Attorney General

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28



                                                  Page 4 of 4
